Citation Nr: 0914920	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  00-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial disability rating than 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his former spouse


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Huntington, West Virginia, Regional Office (RO).  
A September 1999 rating decision granted service connection 
for PTSD, and assigned an initial disability rating of 10 
percent, effective from June 15, 1999 (date of receipt of 
claim to reopen service connection for PTSD).  A RO rating 
decision in December 1999 assigned a higher disability rating 
of 30 percent, and also found that clear and unmistakable 
error existed in the prior rating decision concerning the 
effective date of the grant of service connection for PTSD, 
so revised the effective date for service connection to May 
28, 1999 (date of a VA treatment entry that served as an 
informal claim to reopen).

A March 2003 Board decision denied a higher initial 
evaluation in excess of 30 percent for PTSD.  In April 2003, 
the Veteran filed a motion for reconsideration of the March 
2003 Board decision.  In a June 2003 letter, a Deputy Vice 
Chairman of the Board indicated that the March 2003 Board 
decision would be vacated insofar as it had denied a higher 
rating for PTSD.  The letter also stated that, insofar as the 
March 2003 Board decision denied a higher rating for PTSD, it 
would be replaced by another separate decision.  

The March 2003 Board decision also denied an effective date 
earlier than May 28, 1999 for establishing service connection 
and eligibility for compensation for PTSD.  Reconsideration 
of the decision regarding an effective date earlier than May 
28, 1999 for establishing service connection and eligibility 
for compensation for PTSD was denied; therefore, the decision 
on effective date is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008). 

The Veteran's appeal for a higher initial disability rating 
than 30 percent for PTSD was again before the Board in 
February 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

During the remand, in March 2008, the RO assigned a higher 
initial disability rating of 50 percent for the service-
connected PTSD.  The issue concerning the appropriate initial 
rating for PTSD remains before the Board on appeal.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran was afforded a video conference personal hearing 
in August 2002 before a Veterans Law Judge who is no longer 
employed by the Board.  In March 2009, the Board informed the 
Veteran of this fact, and that he would be afforded another 
Board hearing, if desired.  In correspondence received later 
in March 2009, the Veteran informed the Board of his desire 
for a video conference personal hearing from the RO before a 
Veterans Law Judge (in Washington, DC).

The Board notes that the Veteran, through his representative, 
contends that the November 2006 VA examination that was 
conducted in compliance with the Board's February 2006 remand 
directives was inadequate for rating purposes.  See February 
2009 Informal Hearing Presentation.  The Veteran will have 
the opportunity to discuss this contention further during his 
upcoming Board videoconference personal hearing.



Accordingly, the issue of entitlement to a higher initial 
disability rating than 50 percent for service-connected PTSD 
is REMANDED to the RO or the Appeals Management Center (AMC) 
for the following actions:

Schedule the Veteran for a videoconference 
hearing at the RO before a Veterans Law 
Judge in Washington, DC, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.707 (2008).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


